Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response filed on 1/29/2021 is acknowledged. Claims 1-4, 7-12, and 14-22 are currently pending. The restriction requirement between product and process claims, as set forth in the Office action mailed on 6/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Accordingly, withdrawn claim 20 has been rejoined and considered for patentability.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Numbers: 16/092768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Luke Kilyk on March 22, 2018.
Claims are amended as follows: 
In claim 20, delete the entire text and replace with the following: 
--A process for the preparation of a conjugate as claimed in claim 1, which comprises reacting a protein or peptide with a conjugating reagent comprising a therapeutic agent and a linker in which the linker also includes a cyclodextrin, and in which the cyclodextrin is present as a pendant group which is tethered to the backbone of the linker, wherein the conjugate reagent is represented schematically by the formula:  
                       
    PNG
    media_image1.png
    112
    352
    media_image1.png
    Greyscale

in which: D represents said therapeutic agent,
               	    CD represents said cyclodextrin, and
                            F is capable of reacting with sulfur atom or amine group present in or attached to the protein or peptide and F represents a group of formula (II) or (II’):   
    PNG
    media_image2.png
    176
    601
    media_image2.png
    Greyscale

2-;  
each of A and B independently represents a C1.4alkylene or alkenylene chain, m is 0 to 4, and 
each L independently represents a leaving group selected from -SP, -OP, -SO2P, -OSO2P, -N+PR25R3, halogen, or -OØ, in which P represents a hydrogen atom, C1.6alkyl, phenyl, or C1.6alkyl-phenyl group, or is a group which includes a portion -(CH2CH2O)n- in which n is a number of two or more, and each of R2 and 5R3 independently represents a hydrogen atom, a C1-4alkyl group, or a group P, and Ø represents a substituted phenyl, group, containing at least one substituent selected from the group consisting of -CN, -NO2, -CF3, -CO2Ra, -COH, -CH2OH, -CO Ra, -ORa, -OCORa, -OCO2 Ra, -SRa, -SORa, -SO2Ra, -NRaCORa, -NRaCO2Ra, -NO, -NHOH, -NRaOH, -CH=N-NRaCORa, -N+Ra3, halogen, -CH                        
                            ≡
                        
                    CRa , and -C=CRa2 in which10 each Ra represents a hydrogen atom, C1.6alkyl, phenyl, or C1.6alkyl-phenyl group.--

Cancel claims 14-19. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of the amendments and Applicant’s persuasive argument, the rejections are hereby withdrawn.   No prior art was found to teach, motivate, or suggest the claimed conjugate of a protein or peptide conjugated to a therapeutic agent via a linker, wherein the linker includes specific functional portion defined by formula II or II’ via which protein or peptide is attached and also include a cyclodextrin which is present as a pendant group which is tethered to the backbone of the linker.  While the closest prior art of WO2014/064423 teaches similar conjugates of a protein or peptide conjugated to a therapeutic agent via a linker, the linker dose not include a cyclodextrin wherein cyclodextrin is present as a pendant group which is tethered to the backbone of the linker as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7-12, and 20-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611